DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 2/27/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 4-6, 8, 9, 17 and 19-21 are acknowledged.
Claims 1-11 and 13-21 are currently pending and have been examined under the effective filing date of 3/23/2018.

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Regarding 112, Applicant’s clarifying amendments are sufficient to overcome the rejection.
Regarding 101, Examiner does not find Applicant’s remarks persuasive. The limitations of the claims as a whole are directed to the abstract idea of commercial interactions/sales activities and are implemented using a computer system. Fundamentally, purchasing fuel is a sales activity.  The limitations of setting prices and using machines to gather data do not constitute a practical application or 
Further, Examiner does not rely upon a well-understood, routine and conventional analysis for Step 2B.  The claims recite using machine elements indicative of using a computer to perform the claimed steps.  More specifically, the networking of these computer-performed steps does not rise to the level of overcoming 101. “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination.” MPEP 2106.05(I).  Examiner does not find anything in the claims that serve to amount to more than well understood, routine and conventional.  See MPEP 2106.05(d)(II) for examples of court cases that have determined activities such as recording an order, presenting offers, setting a price, storing and retrieving information, and transmitting data over a network.
Regarding prior art rejections, Examiner discloses further references to teach the amended and added limitations of setting a fuel price based on efficiency and using vehicle identification information to determine a fuel-efficiency of a vehicle.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for obtaining vehicle identification information for a vehicle at a smart fueling station, confirming a fuel purchase in progress, using the vehicle identification information to determine a vehicle’s fuel efficiency, generating a price for fuel dispensed to the vehicle that is higher than a price set for more fuel-efficient vehicles and that is lower than a price set for less fuel-efficient vehicles, allow the user of the vehicle to obtain and confirm the fuel price, and causing presentation of a payment interface usable to pay for fuel. Additionally, claim 7 recites associating the vehicle identification information with a maximum purchase size; and limiting the fuel dispensed to the vehicle to the maximum purchase size; and claim 13 recites charging batteries of the vehicle or filling a fuel tank of the vehicle. These limitations are directed to the confirming the smartphone of the user of the vehicle is within a threshold distance of the vehicle; and confirming with the user that a fuel purchase is in progress.  These limitations are directed to the abstract idea of a mental process, including an observation and/or judgment. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a smart fueling station, device, on-board diagnostic port, smartphone, a user interface, a fuel price-determination application, and a device connected to and communicating with an on-board diagnostic port individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  Additionally, claims 2 and 3 recite using a radio frequency device (RF) to communicate with the vehicle, obtaining a vehicle identification number (VIN) from the vehicle using the RF device, obtaining information to confirm that the VIN is accurately associated with the vehicle; claim 5 recites sending a record of a transaction of the fuel dispensed to the vehicle to a remote server; wherein the record comprises the vehicle identification information and the fuel quantity and price associated with the transaction; claim 11 recites confirming a vehicle identification number (VIN) of the vehicle using cryptography; claim 14 recites confirming that a smartphone of a user of the vehicle is in near field communication (NFC) with the smart fueling station; and confirming with the user, using the smartphone, that a valid fuel purchase is in progress; claim 15 recites sending odometer information to the fuel price-determination application; claim 16 recites sending a token to the fuel price-determination application, wherein the token indicates qualification for a particular fuel price level; claim 18 recites wherein relaying the vehicle identification information comprises using wireless communication to communicate with the smart fueling station; and transmitting a VIN number to the smart fueling station using the wireless communication; claim 19 recites wherein sending the  notification of the price per unit of fuel comprises: sending the notification for display  on the smartphone; and wherein the method further comprises receiving, from the smartphone, input from a user accepting the price; and claim 20 recites confirming with the user, using the smartphone, that a fuel purchase is in progress.  These claims are rejected on the same grounds as the independent claims.   
Further, claim 4 recites wherein generating the fuel price comprises generating a price per unit of fuel by operating of a fuel rate determination device of the smart fueling station; claim 8 recites wherein the fuel price is based at least in part on a number of miles driven over a period of time by the vehicle; claim 10 recites wherein sending the vehicle identification information comprises: communicating with the fuel price-determination application at least in part after an engine of the vehicle has been turned off; and sending a vehicle identification number (VIN) to the fuel price-determination application; and claim 21 recites wherein a token indicates qualification for the fuel price. Claims 4, 8, 10 and 21 serve to limit the modifying steps of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea; they add insignificant extra‐solution activity to the judicial exception ‐ see MPEP 2106.05(g.)
Claims 6 and 7 have no additional limitations to consider.
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception because they use a generic computer device and/or computing technologies to perform an abstract idea. Further, Claims 4, 8, 10 and 21 add insignificant extra‐solution 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-5, 7-9, 13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Donzis et al. (Pub. No. US 2016/0311410 A1) in view of Edholm et al. (Pub. No. US 2009/0210295 A1,) and in further view of Blumer (Pub. No. US 2014/0278837 A1.)
Regarding Claim 1, Donzis discloses a method of operating a smart fueling station, the method comprising: (Donzis ¶0021; a detachable refueling app device 12, configured to connect to the OBD port or otherwise communicate with the OBD processor 13 and thus manage the information acquisition and transmission from OBD system 11)
obtaining, from a device connected to an onboard diagnostic port, vehicle identification information for a vehicle at the smart fueling station (Donzis ¶0032; "VIN"--and may be provided to or accessible by the vehicle refueling system)
confirming by message from a smartphone of a user of the vehicle that a fuel purchase is in progress; (Donzis ¶0048; user (e.g. purchaser) calls the fuel delivery through a mobile app, the Internet, websites, a cellular network, or any other connection resource)
causing presentation of a user interface to allow the user of the vehicle to obtain and confirm the fuel price, (Donzis ¶0051; method for executing a transaction for the sale of fuel is executed. The method includes a fuel delivery provider stating a price, and offering such terms to users. Users' acceptance may be received and the transaction may be executed in consequence.) 
and causing presentation, through the user interface, of a payment interface usable to pay for fuel dispensed to the vehicle based on the fuel price information (Donzis ¶0057; pays the amount of fuel served to the vehicle or vehicles selected)
While Donzis discloses determining a fuel price for a car, it does not disclose generating a fuel price for fuel dispensed to the vehicle that is higher than a price set for more fuel-efficient vehicles, and that is lower than a price set for less fuel-efficient vehicles.  
Edholm does; it teaches using a determined efficiency to set a price.  Edholm discloses “The Carbon Credit calculator is coupled to communicate with the activity monitor to receive the data. The Carbon Credit calculator determines a Carbon Credit amount based on the data received from the activity monitor,” and “The activity may be pre-selected and qualified as one where its manner of performance is likely to reduce the so-called greenhouse gasses” in ¶0019.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Donzis with the known technique of carbon crediting in Edholm because applying the known technique would have yielded predictable results and resulted in an improved (Edholm ¶0013; tabulating carbon credits for entities based on the entities use of a hybrid or electrical car ("event activity approach").)
Neither Donzis nor Edholm discloses using the vehicle identification information to determine a fuel-efficiency of the vehicle.
Blumer discloses using the vehicle identification information to determine a fuel-efficiency of the vehicle. (Blumer ¶0064; The TOC, or TCU may, for example, retrieve a vehicle's corresponding rated fuel mileage from a centrally located database over the internet based on the vehicle's VIN (vehicle identification number). A telematics services provider, which typically operates a TOC, could compare information received from a given TCU and compare it with the retrieved MPG rating that corresponds to the vehicle.)
24.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Donzis with the known database lookup in Blumer because applying the known technique would have yielded predictable results and resulted in an improved system by allowing fast and automated remote data retrieval.
Further, Blumer discloses, in ¶0060, Using data corresponding to operational performance demand metrics as factors in adjusting a charge corresponding to 

Regarding Claim 2, Donzis as modified by Edholm and Blumer discloses the method of claim 1, wherein obtaining vehicle identification information comprises: 
using, at the smart fueling station, a radio frequency (RF) device to communicate with the vehicle (Donzis ¶0020; refueling app device 12 may also include other functionality and related architecture, including for example a wireless antenna and related interface (e.g. transmit/receive) capabilities, including for example global system for mobile communications (GSM), BluetoothTM (for example using short-wavelength ultra-high frequency or "UHF" radio waves,) 
and obtaining, at the smart fueling station, a vehicle identification number (VIN) from the vehicle, using the RF device. (Donzis ¶0032; "VIN"--and may be provided to or accessible by the vehicle refueling system.)

Regarding Claim 3, Donzis as modified by Edholm and Blumer discloses the method of claim 1, wherein obtaining vehicle identification information comprises: 
 and (Donzis ¶0032; "VIN"--and may be provided to or accessible by the vehicle refueling system)
obtaining information to confirm that the VIN is accurately associated with the vehicle. (Donzis ¶0032; "VIN"--and may be provided to or accessible by the vehicle refueling system)
 
Regarding Claim 4, Donzis as modified by Edholm and Blumer discloses the method of claim 1, wherein: 
generating the fuel price information comprises generating a price per unit of fuel by operation of a fuel rate determination device. (Donzis ¶0055; the price may be determined by a retail index price)

Regarding Claim 5, Donzis as modified by Edholm and Blumer discloses the method of claim 1, but not additionally comprising: a record of a transaction of the fuel dispensed to the vehicle to a remote server; wherein the record comprises: 
the vehicle identification information; and (Donzis ¶0032; "VIN"--and may be provided to or accessible by the vehicle refueling system)
fuel quantity and price associated with the transaction. (Donzis ¶0056; receipt of communicated information from users for fuel delivery needs to their respective vehicles, and delivery of that fuel to those vehicles, may be managed under the same party or entity (or under common control or other form of affiliated relationship.)

Regarding Claim 7, Donzis as modified by Edholm and Blumer discloses the method of claim 1, additionally comprising: associating the vehicle identification information with a maximum purchase size; and (Donzis ¶0050; certain parameters such as fuel level to refuel, … could be programmed)
limiting the fuel dispensed to the vehicle to the maximum purchase size. (Donzis ¶0050; certain parameters such as fuel level to refuel, … could be programmed so that the refueling is executed according to certain parameters predefined by the user (or by the fuel delivery system)

Regarding Claim 8, Donzis as modified by Edholm and Blumer discloses the method of claim 1, wherein: the fuel price information is based at least in part on a number of miles driven over a period of time by the vehicle. (Donzis ¶0055; the price may be determined by a retail index price, or could be determined by the provider of the fuel delivery operation)

Regarding Claim 9, Donzis as modified by Edholm and Blumer discloses a method, operable by a fuel price-determination application, the method comprising: (Donzis ¶0021; a detachable refueling app device 12, configured to connect to the OBD port or otherwise communicate with the OBD processor 13 and thus manage the information acquisition and transmission from OBD system 11)
obtaining,  vehicle identification information from a device connected to and communicating with an on-board diagnostic port, of a vehicle located at a smart fueling station; (Donzis ¶0032; "VIN"--and may be provided to or accessible by the vehicle refueling system)
using the vehicle identification information to determine a fuel-efficiency of the vehicle; 
generating a fuel price for fuel dispensed to the vehicle based on the fuel-efficiency of the vehicle, where the fuel price is higher than a price set for more fuel-efficient vehicles, and wherein the fuel price is lower than a price set for less fuel-efficient vehicles; 
causing presentation of a user interface to allow a user of the vehicle to obtain and confirm the fuel price; and 
causing presentation, through the user interface, of a payment interface usable to pay for fuel dispensed to the vehicle based on the fuel price.

Regarding Claim 13, Donzis as modified by Edholm and Blumer discloses the method of claim 9, additionally comprising: charging batteries of the vehicle; or filling a fuel tank of the vehicle (Donzis ¶0040; this may include a battery or other source of transferrable or applied energy (e.g. electrical current or charge).

Regarding Claim 16, Donzis as modified by Edholm and Blumer discloses the method of claim 9, additionally comprising: sending a token to the fuel price-determination application, wherein the token indicates qualification for a particular fuel price level (Donzis ¶0065; security tokens and/or organization identifications (ID) may be required for certain aspects of operating within the environment. This may apply, for example, to fuel delivery providers in order to become a registered member of the environment. Moreover, certain regulations may be implemented regarding member status and communicational behavior within the environment, with monitoring conducted in order to maintain (or conversely lose) member status and related privileges.)

Regarding Claim 17, Donzis as modified by Edholm and Blumer discloses a method, comprising: 
obtaining, using a device connected to and communicating with an onboard diagnostic port of a vehicle, vehicle identification information for the vehicle at a smart fueling station; (Donzis ¶0032; "VIN"--and may be provided to or accessible by the vehicle refueling system)
relaying the vehicle identification information to a smartphone of a user of the vehicle for transmission to a fuel price-determination application at a server of the smart fueling station (Donzis ¶0021; downloadable thin client `app` for a personal mobile computing device providing the user interface 40.)	
sending, from the smartphone, payment in response to receipt, at a vehicle, of fuel, from a smart fueling station (Donzis ¶0058; with download of the environment `app,` members will typically subscribe to and/or register within the environment. While such subscriptions may take many different forms and requirements to suit a particular need, in some examples subscription fees may be required.)
using the vehicle identification information to determine a fuel-efficiency of the vehicle; 
qenerating a fuel price for fuel dispensed to the vehicle based on the fuel-efficiency of the vehicle, where the fuel price is higher than a price set for more 
sending tothe smartphone, notification of a price per unit of fuel, where the price is based at least in part on the vehicle identification information, and based at least in part on an expected fuel efficiency of the vehicle. (Donzis ¶0055; the price may be determined by a retail index price, or could be determined by the provider of the fuel delivery operation)
receiving, from the smartphone, indication of payment in response to receipt, at the vehicle, of fuel, from the smart fueling station.

Regarding Claim 18, Donzis as modified by Edholm and Blumer discloses the method of claim 17, wherein relaying the vehicle identification information comprises: 
using wireless communication to communicate with the smart fueling station; and (Donzis ¶0032; "VIN"--and may be provided to or accessible by the vehicle refueling system)
transmitting a vehicle identification number (VIN) to the smart fueling station using the wireless communication. (Donzis ¶0032; "VIN"--and may be provided to or accessible by the vehicle refueling system)

Regarding Claim 19, Donzis as modified by Edholm and Blumer discloses the method of claim 17, wherein sending the notification of the price per unit of fuel comprises: sending the notification for display on the smartphone; (Donzis ¶0051; method for executing a transaction for the sale of fuel is executed. The method includes a fuel delivery provider stating a price, and offering such terms to users.)
and wherein the method further comprises receiving, from the smartphone, input from a user accepting the price. (Donzis ¶0051; method for executing a transaction for the sale of fuel is executed. The method includes a fuel delivery provider stating a price, and offering such terms to users. Users' acceptance may be received and the transaction may be executed in consequence.)

Regarding Claims 6 and 20, Donzis as modified by Edholm and Blumer discloses the method of claim 17, additionally comprising: confirming with the user, using the smartphone, that a fuel purchase is in progress; and (Donzis ¶0032; security confirmation may also be required prior to providing such access)
confirming that the smartphone of an owner of the vehicle is within a threshold distance of the smart fueling station (Donzis ¶0134; The CPS is further configured to receive and calculate the distance between the first and second sets of GPS coordinates, and to thereby determine the co-location of the vehicle and RV when the calculated distance meets a distance threshold.)

Regarding Claim 21, Donzis as modified by Edholm and Blumer discloses the method of claim 1, wherein a tokenindicates qualification for the fuel price. (Donzis ¶0065; security tokens and/or organization identifications (ID) may be required for certain aspects of operating within the environment. This may apply, for example, to fuel delivery providers in order to become a registered member of the environment. Moreover, certain regulations may be implemented regarding member status and communicational behavior within the environment, with monitoring conducted in order to maintain (or conversely lose) member status and related privileges.)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Donzis et al. (Pub. No. US 2016/0311410 A1) in view of Edholm et al. (Pub. No. US 2009/0210295 A1,) Blumer (Pub. No. US 2014/0278837 A1,) and in further view of Fincham (Patent No. US 9,853,488 B2.) 
Regarding Claim 10, Donzis as modified by Edholm and Blumer discloses the method of claim 9, wherein sending the vehicle identification information comprises: sending a vehicle identification number (VIN) to the fuel price-(Donzis ¶0032; "VIN"--and may be provided to or accessible by the vehicle refueling system)
Donzis does not disclose communicating with the fuel price-determination application at least in part after an engine of the vehicle has been turned off 
Fincham discloses communicating with the fuel price-determination application at least in part after an engine of the vehicle has been turned off (Fincham 19:10, sensor receives an interrogation signal sent via Bluetooth.RTM. from the automobile sent as function of the automobile being put into park (and/or put into neutral, the parking brake being engaged, the engine being shut off.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for smart refueling in Donzis with the ability to communicate with the device when the engine is turned off, as seen in Fincham, because applying the technique in Fincham to the system in Donzis would have yielded the predictable results of giving the user the option to buy purchase fuel while sitting parked in a car, thereby resulting in an improved system.

Regarding Claim 11, Donzis as modified by Edholm and Blumer discloses the method of claim 9, but not additionally comprising: confirming a vehicle identification number (VIN) of the vehicle using cryptography.
Fincham discloses confirming a vehicle identification number (VIN) of the vehicle using cryptography.  (Fincham 28:30, cryptographic protocols…incorporated by reference in its entirety.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for smart refueling in Donzis with the security protocols of cryptography, as seen in Fincham, because applying the technique in Fincham to the system in Donzis would have yielded the predictable results of giving the users added security, thereby resulting in an improved system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Donzis et al. (Pub. No. US 2016/0311410 A1) in view of Edholm et al. (Pub. No. US 2009/0210295 A1,) Blumer (Pub. No. US 2014/0278837 A1,) and in further view of Penilla et al. (Patent No. US 9,597,973 B2.) 
Regarding Claim 14, Donzis as modified by Edholm and Blumer discloses the method of claim 9, additionally comprising: and confirming with the user, (Donzis ¶0032; security confirmation may also be required prior to providing such access)
Donzis does not disclose confirming that a smartphone of a user of the vehicle is in near field communication (NFC) with the smart fueling station.
Penilla discloses confirming that a smartphone of an owner of the vehicle is in near field communication (NFC) with a smart fueling station (Penilla 14:20, Communication between auxiliary battery carrier 16 and the devices utilized by the user to receive messages can be managed using any number of protocols, such as Wi-Media, near field communication ( NFC), Wi-Fi, Bluetooth, radio communication, wired communication, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Donzis with the disclosure of Penilla in order to allow easier connection between the smart fueling station and a customer device (Penilla 14:20, communication between…devices…can be managed using any number of protocols.)

Claim 15 is rejected under 35 U.S.C. 103Donzis et al. (Pub. No. US 2016/0311410 A1) in view of Edholm et al. (Pub. No. US 2009/0210295 A1,) Blumer (Pub. No. US 2014/0278837 A1,) and in further view of Fansler et al. (Pub. No. US 2013/0013431 A1.)
Regarding Claim 15, Donzis as modified by Edholm and Blumer discloses the method of claim 9, but not additionally comprising: sending odometer information to the fuel price-determination application.
Fansler discloses additionally comprising: sending odometer information to the fuel price-determination application (Fansler ¶0034; local or remotely located modeling module 206 may provide a calculated current fuel tank level. For example, the modeling module 206 may use any of distances traveled (e.g. via GPS coordinates, odometer readings)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for smart refueling in Donzis with the odometer analyzer function in Fansler because applying the technique in Fansler to the system in Donzis would have yielded the predictable results of giving the user the option to buy cheaper quantities of fuel, and resulted in an improved system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dickman (Patent No. US 8,190,533 B2) discloses calculating price surcharges on fuel based on expected fuel efficiency of a vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624